Citation Nr: 0739631	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The claims file is in the jurisdiction 
of the VA Regional Office in Wichita, Kansas.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  The Board finds that 
remand is required because VA has not yet met its duties 
under the VCAA. 

Current medical records include a diagnosis of major 
depressive disorder, and an October 2002 VA psychological 
evaluation concluded that the veteran "meets the criteria 
for posttraumatic stress disorder."  In support of his claim 
for service connection for post-traumatic stress disorder 
(PTSD), the veteran alleged one verifiable inservice 
stressor.  Specifically, the veteran alleged that he found 
his roommate, Airman First Class Nelson, dead in their shared 
bedroom, having suffocated in his own regurgitation.  The 
veteran further alleged that he was forced to stay in the 
bedroom after having found his roommate.

The Board notes that the U.S. Army and Joint Service Records 
Research Center (JSRRC) has not been contacted to research 
the veteran's alleged inservice stressor.  The Board finds 
that, given the evidence, an attempt should be made in this 
regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  The RO 
should contact the veteran to determine the timeframe of his 
roommate's death, and a search of his unit records for the 
indicated timeframe should be conducted.  Finally, if the 
stressor is verified, the veteran should be afforded a VA 
examination for PTSD. 

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence from JSRRC to verify the veteran's 
alleged stressors, the RO must inform the veteran that he is 
required to submit "other credible supporting evidence," 
such as the statements of fellow service members who 
witnessed the stressful events that the veteran alleges he 
experienced inservice.  38 C.F.R. § 3.304(f) (2007); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

With regard to the veteran's claim for service connection for 
major depressive disorder, the Board finds that a VA 
examination for mental disorders is warranted to determine 
the etiology of the veteran's major depressive disorder.  As 
previously noted, the veteran maintains a current diagnosis 
of major depressive disorder.  Further, service medical 
records from June 1963 reveal that the veteran complained of 
mild chronic depression for 1 1/2 years and a "nervous" 
feeling in his stomach.  The veteran's November 1964 
separation examination noted "nervousness due to illness in 
immediate family."  In a Report of Medical History completed 
at that time, the veteran indicated that he suffered 
depression or excessive worry.  A part of VA's duty to assist 
includes providing a medical examination when such an 
examination is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. 

A review of the veteran's claims file reveals that he was 
awarded benefits from the Social Security Administration 
(SSA) for a "nervous breakdown," effective from March 1995.  
Records relating to this award of benefits are relevant to 
the veteran's claims for service connection for PTSD and 
major depressive disorder.  See 38 C.F.R. § 3.159(c)(2).  
Thus, the RO must attempt to obtain all records available 
from SSA. 

In addition, the Board notes that current VA treatment 
records were associated with the veteran's claims file after 
the appeal had been certified to the Board.  Accordingly, the 
RO should consider these new treatment records.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO must request the veteran's 
records from SSA pertaining to any 
disability adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s).  
If any of the above records are not 
available, that fact must be specifically 
noted in the claims folder.  If records 
sought are not obtained, the RO must 
provide proper notification in compliance 
with 38 C.F.R. § 3.159(e)(1).

3.  The RO must request the veteran's 
service personnel records.

4.  The RO must request from the veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran must be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, duty assignments and his unit 
assignment at the time of the stressor, 
and the names and other identifying 
information concerning any individuals 
involved in the events.  The RO must 
indicate that the veteran must estimate 
the date within a three month period in 
which any alleged stressor has occurred.  
The RO must also notify the veteran that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action against his 
claim. 

5.  Whether or not the additional evidence 
is obtained, the RO must review the claims 
file and prepare a summary of the claimed 
stressor(s).  The RO must send this 
summary and the information of record 
regarding the veteran's service, including 
copies of his service personnel records 
and any other records relevant to the PTSD 
claim, to JSRRC, and request that the 
organization attempt to verify the claimed 
stressors.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the veteran. 

6.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or stressors 
in service it has determined are 
established by the record.  

7.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, a VA PTSD examination must be 
scheduled to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims file must be 
made available to the examiner prior to 
this examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report must reflect review of pertinent 
material in the claims file.  The examiner 
must integrate the previous psychiatric 
findings and diagnoses of current findings 
to obtain a true picture of the nature of 
the veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

8.  The veteran must be afforded a VA 
psychiatric examination to ascertain the 
etiology of any major depressive disorder 
found.  The claims file and a copy of this 
Remand must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service medical records, 
service personnel records, and post-
service medical records, the examiner must 
provide an opinion as to whether any major 
depressive disorder found is related to 
the veteran's period of military service.  
If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed. 

8.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination or examinations, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for 
the aforementioned examination or 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination or examinations 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable. 

9.  Thereafter, the RO must review the 
veteran's claims on appeal.  If any claim 
remains denied, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond.  The 
appeal must then be returned to the Board 
for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

